 


109 HR 1749 IH: Pest Management and Fire Suppression Flexibility Act
U.S. House of Representatives
2005-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1749 
IN THE HOUSE OF REPRESENTATIVES 
 
April 21, 2005 
Mr. Otter (for himself, Mr. Cardoza, Mr. Duncan, Mr. Simpson, Mr. Norwood, Mr. Lewis of Kentucky, Mr. Terry, Mr. Hostettler, Mr. Doolittle, Mr. Kuhl of New York, Mr. Peterson of Minnesota, Mr. Cannon, Miss McMorris, Mr. Osborne, Mr. Goodlatte, Mr. Berry, Mr. Baker, Mr. Wicker, Mr. Hastings of Washington, Mr. Walden of Oregon, Mr. Sullivan, Mr. Boustany, Mr. Rehberg, Mr. Pombo, Mr. Holden, Mr. Lucas, Mr. Taylor of Mississippi, Mr. Taylor of North Carolina, Mr. Bishop of Georgia, and Mr. Salazar) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To amend the Federal Water Pollution Control Act to affirm that a permit is not required in certain circumstances, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Pest Management and Fire Suppression Flexibility Act. 
2.HarmonizationSection 402(l) of the Federal Water Pollution Control Act (33 U.S.C. 1342(l)) is amended by adding at the end the following: 
 
(3)Public health protection and pest management activitiesThe Administrator shall not require a permit under this section, nor shall the Administrator directly or indirectly require a State to require such a permit, for— 
(A)the use of a pesticide that is registered or otherwise approved for use pursuant to the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136 et seq.), and such use is in accordance with the relevant provisions of its approved labeling; 
(B)the use of a fire retardant, chemical, or water for fire suppression, control, or prevention in accordance with relevant Federal guidelines by or in cooperation with the Federal Government or State government; 
(C)silviculture activities, except the point source activities listed in section 122.27(b)(1) of title 40, Code of Federal Regulations, on the date of enactment of the Pest Management and Fire Suppression Flexibility Act; and 
(D)the use of a biological control organism, as defined by section 403 of the Plant Protection Act (7 U.S.C. 7702), for the prevention, control, or eradication of a plant pest or noxious weed, and other plant pest, noxious weed and pest control activities authorized by that Act (7 U.S.C. 7701) et seq.).. 
3.Point source definedSection 502(14) of the Federal Water Pollution Control Act (33 U.S.C. 1362(14)) is amended by striking the second sentence and inserting the following: This term does not include agricultural stormwater discharges, return flows from irrigated agriculture, or the public health protection, pest management, and silvicultural activities described in section 402(l)(3).  
 
